Citation Nr: 0410349	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  96-17 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, due to an 
undiagnosed illness.

2.  Entitlement to service connection for heart disease with chest 
pain, due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had service in the U.S. Army National Guard, including 
a period of active service from December 1990 to October 1991.  He 
served in the Southwest Asia theater during the PGW from February 
11 to August 31, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO in Roanoke, Virginia, which 
in pertinent part, denied service connection for hypertension and 
heart problems.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board notes that there has been a significant change in the 
law during the pendency of this appeal, with enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This law redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where necessary, 
and includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  

The veteran testified at a November 2003 videoconference hearing 
that he sought treatment from Dr. Degan for his hypertension 
approximately 4 to 6 weeks prior to the hearing.  A review of the 
record reflects that the most recent treatment from Dr. Degan 
occurred in November 1999.  The RO should contact Dr. Degan and 
obtain all the veteran's treatment records from November 1999 to 
the present.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance therewith.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, this case is remanded to the RO (via the 
AMC) for the following:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5103, 5103A (West 2002) and in 38 C.F.R. § 3.159 
(2003) are fully complied with and satisfied.  After the veteran 
has been given notice as required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), he should be given the opportunity to respond.

2.  The veteran should be contacted and requested to provide the 
names, addresses and approximate dates of treatment for any health 
care providers, VA or non-VA, who have treated him for 
hypertension or a heart disorder from March 2002 to the present.  
After the releases are signed, the RO should obtain and associate 
with the claims folder all of the veteran's treatment records, 
including records from Dr. Degan, dated November 1999 to the 
present.  All attempts to procure records should be documented in 
the file.  If the RO cannot obtain the records, a notation to that 
effect should be inserted in the file.  The veteran should be 
informed of failed attempts to procure records.

3.  The RO must review the claims file and ensure that there has 
been full compliance with all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003), and that all appropriate development has 
been completed (to the extent possible) in compliance with this 
REMAND.  If any action is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the RO should readjudicate the issue on appeal.  
The RO is advised that they are to make a determination based on 
the law and regulations in effect at the time of their decision, 
to include any further changes in VCAA and any other applicable 
legal precedent.  If the benefits sought on appeal remain denied, 
the veteran should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered pertinent 
to the issues currently on appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





